Citation Nr: 1814527	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-36 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to February 1, 2016, and in excess of 70 percent thereafter, excluding periods of temporary total ratings, for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a cervical spine disability.

3. Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to October 2003, August 2004 to April 2005, May 2009 to June 2010 with additional reserve service. The Veteran is also a recipient of the Combat Infantry Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and December 2011 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge in October 2017, and a transcript of that hearing has been associated with the claims file. 

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to February 1, 2016, the Veteran's service-connected PTSD was shown to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. Symptoms causing occupational and social impairment with reduced reliability and productivity, with difficulty in establishing and maintaining effective work and social relationships, were not demonstrated.

2. As of February 1, 2016, the Veteran's service-connected PTSD did not more nearly approximate the criteria for total occupational and social impairment.

3. Resolving all reasonable doubt in the Veteran's favor, lumbosacral strain is etiologically related to active service.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 30 percent prior to February 1, 2016 for PTSD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for a rating in excess of 70 percent as of February 1, 2016 for PTSD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

3. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for lumbosacral strain have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In this case, the Veteran was provided with 38 U.S.C. § 5103(a)-compliant notice in August 2011. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to his claims and the examinations adequately provide the findings necessary to a resolution to the appeal. 

The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2017). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD has been assigned a 30 percent rating prior to February 1, 2016, and a 70 percent rating thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 (a) (2017).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment. 38 C.F.R. § 4.126 (b) (2017).

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).

The listed symptoms in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. It is not required to find the presence of all, most, or even some, of the enumerated symptoms for particular ratings. The list of examples provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each Veteran and disorder, and the effect of those symptoms on social and work impairment. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). 38 C.F.R. §§ 4.125, 4.130 (2017). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

A June 2011 VA examination report shows that the Veteran casually dressed and was cooperative throughout the evaluation. He was deemed to have normal thought process, and he did not report nor appear to have hallucinations or delusions. The Veteran was found competent to conduct his activities of daily living. Short-term memory and concentration were in the below average range. He was noted to be oriented to time, place, person and reason for the evaluation. Affect was appropriate to the material discussed. Mood was euthymic to mildly depressed. The Veteran denied suicidal ideations. GAF was assessed at 55. The Veteran was noted to be an aviation student full-time usually, summer term he was going part-time. He reported nightmares without content and thrashing around in his sleep. He did not report waking up with heart pounding or sweats. He reported occasional flashbacks and insomnia. The Veteran reported that he had decreased interest in pleasurable activities with irritability a bigger problem than anger. He reported concentration difficulties. He avoided war news, crowds, and traffic. The Veteran reported hypervigilance and increased startle reaction. Dysphoric mood or other depression symptoms were not reported. He reported that at school he was usually on guard sitting at the back of the classroom near the exit. The Veteran reported that he had one or two close friends that were in the military. He had been married since 2009 with irritability, and snapping at his wife. He says that she walks away until he calmed down. He reported that he was also irritable with his children. The Veteran reported that he went straight to school since separation from the military. 

A December 2013 VA examination report shows that the Veteran reported mild to moderate symptoms of PTSD. He reported periods of intrusive thoughts of combat. He did not report remembering nightmares. He indicated efforts to avoid talking about combat. The Veteran described himself as having difficulty feeling close to others and expressing his feelings. The examiner assessed him with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine, behavior, self-care and conversation. The Veteran was noted to live with this wife and three young children. He reported being an active parent for his children. He indicated that his marriage was generally going well. He reported some difficulties with irritability although said this had improved since he has taken new medication. He reported that he and his family regularly go out together. He also reported not having many friends which he attributed to his schedule. The Veteran reported that he was currently attending college and had completed two years. He reported being a "B" student and generally gets to class but at times has had trouble with completing his course work. He also reported still serving in the National Guard without difficulty. The examiner noted that the Veteran's PTSD symptoms were anxiety and chronic sleep impairment. The Veteran was noted to be casually dressed and well-groomed at his examination. He was noted to be oriented to person, place, time, and purpose. Thoughts were logical and goal directed. There were no signs of major psychopathology such as hallucinations, delusions, or preoccupations. His affect was within normal limits and mood was happy. His attention and mood were intact.

A May 2016 VA examination report shows that the Veteran reported he lacked emotional connection with others and felt numb in general. He also reported that he suffered from anger and control problems. The Veteran reported that he was depressed and isolated himself at home, suffered from hypersomnia and insomnia, and slept a lot during the day. The Veteran reported that he averages 4-6 hours sleep per night due to problems falling and staying asleep due to nightmares. Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking was noted by the examiner. The Veteran reported that he lived with his wife and four children. He reported that he had an "all right" relationship with his spouse due to his drinking, depression, and anger towards her and the kids. He reported that he took online classes and had a 2.0 grade point average. He reported that he was not doing well with school in the past year because going to class was hard, which led to just taking one on-line class due to his problems with isolation and the need to focus on PTSD treatment. Symptom noted by the examiner were depression, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, and disturbances of motivation or mood. The Veteran was noted to be cooperative, casually dressed, well groomed, and oriented to all four spheres. There was no evidence of hallucinations, delusions, or of significant cognitive impairments. He was noted to report suffering from a chronically anxious and dysphoric mood, and he also displayed a restricted range of affect. He denied suicidal, homicidal or psychotic ideations. The examiner reported that the Veteran appeared to continue to meet the DSM-5 criteria for PTSD with secondary depression and alcohol use disorder in remission, caused by his fear of and exposure to hostile military activity in Iraq. The Veteran was noted to suffer from severe social, emotional and occupational impairment as a result of his PTSD symptoms.

After a review of the evidence of record, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's PTSD prior February 1, 2016. For this tiem period, the Veteran did not demonstrate the type and degree of symptoms, such as flattened affect, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment, or impaired abstract thinking, that lead to occupational and social impairment with reduced reliability and productivity. There is also no evidence of weekly panic attacks. He was noted to have some short term memory impairment, anxiety, chronic sleep impairment, and irritability, but these symptoms were not of the severity required for the next higher rating criteria.

The presence or absence of certain symptoms is not necessarily determinative. Those symptoms must ultimately result in the level of occupational and social impairment in the referenced areas. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). Here, however, the VA examination reports are not indicative of occupational and social impairment with reduced reliability and productivity that approximate the criteria for 50 percent, the next higher rating. The findings of the VA examiners demonstrate that, prior to February 1, 2016, the Veteran had occupational and social impairment that was specifically described as symptoms causing decreased work efficiency and ability to perform occupational tasks only during period of significant stress. The examiner noted that the Veteran had irritability sometimes with his spouse during this period and was on guard while attending college classes. However, during this period the Veteran also reported that he was doing well at school and was a "B" student. He was also shown to enjoy a positive home life, as he was married and an active parent with his young children. Therefore the Board finds that this evidence weighs against the claim for an increased rating in excess of 30 percent for PTSD prior to February 1, 2016.

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's PTSD symptoms are adequately contemplated by the relevant rating criteria. Many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that, while not specifically listed, are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula. The Board finds that the Veteran's symptoms as described above are consistent with the currently assigned 30 percent disability rating and do not meet the criteria for a higher rating. Therefore, the a rating in excess of 30 percent prior to February 1, 2016 for PTSD is denied. 

As of February 1, 2016, the Veteran's PTSD has been assessed with a 70 percent rating under Diagnostic Code 9411.  

With regards to the Veteran's claim for a rating in excess of 70 percent for a PTSD, the Board finds that an increased rating of 100 percent is not warranted as of February 1, 2016. The Board finds that the 100 percent rating is not proper because the preponderance of the evidence is against a finding that total social and occupational impairment is shown. Mauerhan v. Principi, 16 Vet. App. 436 (2002). While the Veteran's symptoms are severe and consist of irritability, depressed mood, chronic sleep disturbances, panic attacks, and self-isolating behavior, he is not entitled to a 100 percent rating for his PTSD because total occupational and social impairment is not shown by the evidence of record. The record indicated that the Veteran was still receiving treatment for his PTSD, participating in online college courses, and has a relationship with his spouse and children. While he has reported problems with alcohol which causes severe relationship issues with his wife, he was still living with her and their children. This is evidence that the Veteran is not totally socially impaired.

The Board thus finds the symptoms associated with the Veteran's service-connected psychiatric disability do not meet the criteria for the maximum 100 percent rating from February 1, 2016. A 100 percent rating requires total occupational and social impairment due to psychiatric symptoms. However, the Board finds that neither the delineated symptoms nor comparable symptoms contemplated by the 100 percent rating are shown to be characteristic of the Veteran's PTSD during the period in question. The evidence of record does not indicate that the Veteran has exhibited persistent delusions; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. As noted throughout the record, the Veteran was attending an online college during this time, and continued to be living with his wife and children, all of which indicates that he is not totally socially impaired. Therefore, the PTSD symptoms shown do not support the assignment of a 100 percent schedular rating from February 1, 2016. 
 
Although some of the medical evidence suggests that the Veteran's symptomatology falls into a range of greater severity, the evidence simply does not establish that the Veteran's PTSD symptomatology resulted in major deficiencies or met the symptomatology for a rating greater than 70 percent from February 1, 2016. The Board finds that the clinical findings of record demonstrate a degree of impairment consistent with no more than the currently assigned 70 percent rating, including consideration of his anxiety, irritability, chronic sleep impairment, and memory problems. The Board finds it significant that the Veteran during this period was still married and participating in the parenting of his children. 

Therefore, the Board finds that a rating in excess of 70 percent is not warranted from February 1, 2016. The preponderance of the evidence is against the assignment of any higher rating. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 1990).

III. Service Connection-Lumbosacral Strain

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2017). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted. That does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2017). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that his lumbar spine disorder is due to service.

A review of the Veteran's service treatment records shows that on his October 2002 enlistment examination no lumbar spine conditions were noted. A March 2010 post deployment assessment shows that the Veteran reported back pain. An April 2010 service treatment record shows that the Veteran reported multiple head injuries, back injuries, and knee pain. The Veteran also reported suffering a fall. An August 2010 post deployment assessment showed that he reported low back pain. An August 2010 VA treatment record shows that the Veteran reported low back pain for the last three days. A x-ray was negative for the spine. 

A June 2011 VA examination report reflects that the Veteran stated that he had some back pain in October 2009, while he was on leave. He had low back pain when driving his pickup truck. He went to his physician and an x-ray was conducted, and it was noted that he had a kidney stone. His back pain was noted to have resolved. Then his pain returned in the past few days. The Veteran denied any injurious episodes. He denied any injurious episodes to his thoracic spine as well. He was noted to experience intermittent pain in his lower back. The thoracic spine showed mild tenderness with palpation. 

A January 2014 VA examination report showed that based upon review of the claim folder, including records and statements from the Veteran that it was less likely as not that the current thoracic spine complaints were related to active military service or to the Veteran's combat. The examiner noted that the Veteran reported that symptoms began after his discharge from active service and there were no complaints of the thoracic or lumbar spine problems noted on his post deployment health assessments. 

With regards to the Veteran's diagnosed lumbosacral strain, the Board finds that the record, as it currently stands, contains evidence both for and against the claim for service connection. Notably, the Veteran reported back pain during active service on a post deployment health assessment in March 2010. Furthermore, the Veteran was assessed with a low back condition in June 2011, less than one year after separation from service. He currently carries a diagnosis of lumbosacral strain. The evidence against the claim is the January 2014 VA opinion noting that the thoracolumbar condition was not incurred during active service as there was no reports of low back pain in service. However, the VA examiner did not note the in-service in service reports of back pain during active service referenced above. 

Based on the evidence of record, the Board finds that the evidence for and against the claim is at least in equipoise. Therefore, reasonable doubt must be resolved in favor of the Veteran. The Board finds that the Veteran's lumbosacral strain is related to active service as it was first diagnosed during active service and was also diagnosed in VA examination reports and VA treatment records post-service during the pendency of the appeal. Accordingly, entitlement to service connection for lumbosacral strain is warranted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent prior to February 1, 2016, and in excess of 70 percent thereafter, excluding periods of temporary total ratings, for PTSD is denied.

Entitlement to service connection for lumbosacral strain is granted.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim for entitlement to service connection for a cervical spine disability.

A May 2016 VA examination report shows that the Veteran reported that he first noted neck pain after his 2009 deployment. He stated that he believes it started during that deployment while taking a PT test, and something popped in his neck and he has had pain ever since. The pain is on the right side, the same side where he slings his weapon, and comes and goes. Activities such as mowing the lawn seem to bring it on. He thinks that the vibration from the lawn mower and the uneven yard cause it to hurt. On average he gets the pain a couple of times per week, lasting 1-2 days. He has had physical therapy in the past which did not help. No medication. There are no complaints or treatment for neck pain found in the service treatment record. First note of neck pain is found in the VA medical record in late 2013.

The Board finds that the May 2016 VA examiner's opinion is inadequate as the examiner reported that there were no reports of neck pain until 2013.  However, a June 2011 VA examination report, less than one year after separation from service, showed that the Veteran reported neck pain. Therefore, the Board finds that the May 2016 examination is inadequate as to the Veteran's claim for entitlement to service connection for a cervical spine disability. Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his claimed cervical spine disability. The examiner must review the claims file and should note that review in the report. After a review of the claims file, the service and post-service treatment records, and with consideration of the Veteran's submitted lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a cervical spine disability was incurred in or is due to active service, or manifested within one year following separation from service. A complete rationale for all opinions expressed, to include citation to specific medical documents in the claims file, supporting clinical findings, and X-ray imaging, should be included in the examination report. The examiner must discuss the June 2011 VA examination, including the Veteran's complaints of neck pain, in the context of any negative opinion.

2. Then, readjudicate the claim for service connection for a cervical spine disability. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


